Petition for certiorari is granted. The parties are directed to brief and argue the following questions:
1. Whether the Superior Court was in error in refusing to take jurisdiction of the School Committee’s cross-appeal in the light of prior decision of this court.
2. If the Superior Court was correct in declining to take jurisdiction of the cross-appeal, should this court treat the petition for ceritorari as directed to a review of the decision of the Board of Regents in determining the question of tenure under the facts of this particular case?
3. Was the decision of the Board of Regents in respect to the acquisition of tenure by respondent Barber in accordance with law?
The instant case is consolidated for the filing of briefs and *982hearing before this court with the case of Barber v. Exeter-West Greenwich School Committee & Board of Regents for Education, No. 77-443-M.P.
Bradford Gorham, for petitioner. Nótale L. Urso, Thomas J. Liguori, Jr. (for Donald Barber), Howard R. Haronian (for Board of Regents for Education), respondents.